Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is issued in response to amendment filed 7/20/2022.
Claims 1-20 were directly and/or indirectly amended. No Claims were added and none were canceled.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. 
Applicant argues the applied art fail to disclose “identify at least one previously engaged item of a set of items provided by a retailer, the session data of a user, characterizing one or more previous instance the user engaged, via a computing device of the user with the set of items, via a computing device of the first user, including at least a view type engagement or a click type engagement”.
Examiner disagrees. Dai disclose as shown in Fig. 2, step 220 the engaged item is the “desk” and as further described in Fig. 3, step 350 the “sort by” which characterizing one or more instance the user engaged with such as “office” “home” “computer” although the specification of the instant application fails to provide support the claimed “one or more instance” the term was given the broadest reasonable interpretation in the art of database. Furthermore, the Dai disclose as shown in Col. 9, lines 21-36 the history of user purchase which corresponds to previous session data, and Fig. 1, step 110, which corresponds to the first user using a computing device, and step 140 wherein the market place corresponds to a retailer.
Applicant argues the applied art fail to disclose generating first attribute data identifying at lease one attribute of the at least one previously engaged item based on the determined at least portions of the item property data.
Examiner disagrees. Dai disclose generate first attribute data identifying at least one attribute of the at least one previously engaged item based on the determined at least portions of the property data as shown in Fig. 3, steps 351, 352, 353, and 355 are the generated attributes based on the determination of property data as further described in Col. 12, lines 50-65. Furthermore, Col. 9, lines 21-36 disclose the purchase history which corresponds to previous session data.
Applicant argues the applied art fail to disclose receive, from the computing device of the first user via a 	server a search request identifying a plurality of search terms; and based at least on the first attribute data and the search request, generate a search result.
Examiner disagrees. Dai disclose as shown in Fig. 3, Col. 12, lines 47-56, wherein the search term entered by the user corresponds to search request received via a computing device and the search result disclosed in Col. 12, lines 56-59, corresponds to the search result generated in response to the search requested received.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai US Patent No. 9691096 issued June 27, 2017 in view of Christodoulopoulos et al. (Christodoulopoulos hereinafter) US Patent No. 10997223 filed June 28, 2017 and issued May 14, 2021.
Regarding Claims 1, 9, and 15, Dai disclose a system and a method comprising: 
A memory resource (Fig. 1, Dai), storing instructions;
one or more processors coupled to the memory resource (Fig. 1, step 140, Col. 9, lines 21-26, Dai) the one or more processors being configured to execute the instruction to: 
based on obtained session data of a user, identify at least one previously engaged item of a set of items provided by a retailer (Col. 9, lines 21-36, wherein the purchase history corresponds to previously engaged, and Fig. 3, step 314, wherein the “desk” corresponds to engaged item”, and step 310, wherein the market place corresponds to a retailer, Dai) the session data (Fig. 1, wherein the customer device corresponds to computing device and web browser corresponds to obtain a session, Dai) of the user identifying and characterizing one or more previous instances the user engaged with each of the set of items, (Fig. 2, step 220, as further described in Col. 3, lines 4-19, and wherein the item of interest corresponds to the engaged item, and Fig. 2, step 220, wherein the user input “desk” corresponds to identify at least one engaged item, and Col. 9, liens 21-36 wherein the previously purchased corresponds to previous instance, Dai), via a computing device of the user, (Fig. 1, wherein the customer device corresponds to computing device, Dai), including at least a view type engagement or a click type engagement (Col. 4, lines 15-22, wherein the viewing an item and zoom corresponds to click or view, although the term “or” is alternative term the applied art disclose view and click engagement, Dai); 
obtain from a catalogue data item property data associated with the at least one previously engaged item (Fig. 2, step 231, wherein the “tools” correspond to one item, as further described in Fig. 3, wherein the “sort by” corresponds to catalogue which is further described in details in Col. 12, lines 4-15, Dai); 
identify, from the item property data, one or more words associated with the at least one previously engaged item by applying dependency parser to the item property data. Dai disclose a method of analyzing the item property data as shown in Col. 2, lines 60-67, and Col. 3, lines 1-3. However, Dai doesn’t explicitly disclose apply a dependency parser to the item property data to identify the one or more words for the engaged at least one item. On the other hand, Christodoulopoulos disclose the method of applying a dependency parser to the item property of identify one or more words as shown in Fig. 6, step 160, Col. 15, lines 29-41. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dai, with the teachings of Christodoulopoulos to identify how the word is related to other words including a characteristic descriptive of the word. Modification would have been obvious to one of ordinary skill in the art because in the event of identifying an item by first and second sentence such as Carrie Fisher and Star Wars, wherein each word is identified by cluster identifier Fig. 6, step 160b, with similar words having similar cluster identification as shown in Col. 15, lines 18-41. 
Furthermore, the combination of Dai in view of Christodoulopoulos disclose determine at least portions of the property data for the at least one item based on the one or more words (Fig. 3, the search field “desk”, wherein the other items listed corresponds to determine property based on dependency, Dai); 
generate first attribute data identifying at least one attribute of the at least one previously engaged item based on the determined at least portions of the property data (Fig. 3, steps 351, 352, 353, and 355 are the generated attributes based on the determination of property data as further described in Col. 12, lines 50-65, Dai); and 
store the generated first attribute data in a database (Col. 13, lines 25-31, wherein the adding to cart corresponds to storing, Dai);
receive, from the computing device of the first user via a server (Fig. 1, step 142, Col. 10, lines 12-20, Dai), a search result identifying a plurality of search items (Col. 12, lines 50-66, Dai); and
based at least on the first attribute data (Fig. 3, step 314, wherein the “desk” corresponds to the first attribute data, Dai) and the search result request, generate search results (Fig. 3, step 342, wherein the generated search result presented to the user corresponds to generate search results, Dai).
In addition Claim 15, recites;
a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations Col. 11, lines 11027, Dai)
Regarding Claims 2, 10, and 16, Dai in view of Christodoulopoulos discloses a system wherein the computing device is configured to: 
based at least on the search request (Fig. 2, step 222, Col. 12, lines 47-50, Dai), implement a set of operations that generate a second attribute data (Fig. 3, step 360, 370, 380, Col. 12, lines 50-65, Dai), the set of operations including:
determining at least a portion of the plurality of search terms based on applying the dependency parser to the plurality of search terms (Fig. 3, step 346, Dai); 
generating second attribute data identifying at least a second attribute based on the determined at least portion of the plurality of search terms (Fig. 3, step 350, Dai); and 
storing the generated second attribute data in the database Fig. 3, step 368, wherein add to cart corresponds to store, Dai).
Regarding Claims 3, 11, and 17, Dai in view of Christodoulopoulos discloses a system wherein determining the at least portion of the plurality of search terms comprises determining at least one noun and at least one adjective of the plurality of search terms (Fig. 3, wherein the desk corresponds to noun and PC desktop computer corresponds to adjective, Dai).  
Regarding Claims 4, 12, and 18, Dai in view of Christodoulopoulos disclose a system wherein generating the search results for the search request includes:  
ranking the search results based on at least one of the first attribute data and the second attribute data (Col. 3, lines 20-33, Dai); and 
transmitting the ranked search results to the server (Col. 3, lines 53-60, wherein submitting the final to checkout which corresponds to server, Dai).
Regarding Claim 5, Dai disclose a system wherein the dependency parser is a part-of-speech tagger (Col. 9, lines 51-57, wherein the audio interface corresponds to speech ragger, Dai).
Regarding Claims 6, 13, and 19, Dai in view of Christodoulopoulos disclose a system wherein the at least portion of the property data comprises an item description for the at least one item (Fig. 3, Col. 10, lines 40-50, Dai).
Regarding Claim 7, Dai in view of Christodoulopoulos discloses a system wherein the session data identifies that the at least one item has been viewed (Fig. 4, step 447, Col. 13, lines 25-31, Dai).  
Regarding Claims 8, 15, and 20, Dai in view of Christodoulopoulos disclose a system wherein determining the at least portions of the property data for the at least one item based on application of the dependency parser to the item property data comprises determining at least one item type (Fig. 3, Col. 13, lines 1-13, Dai).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Levanon et al. 10410224
Boelter et al. 10055784. 
Yalamanchi et al. 8521614.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 13, 2022